After the opening of the case by the .district attorney, the first witness called was
Mrs. Elizabeth 8helman, who testified: I reside in Oneonta; am married; know defendant and the family of Mr. MeCraney; I sat up with Huldah Ann MeCraney the Wednesday night before she died; sat up alone; defendant and the family retired about nine; was alone during the night only when defendant got up; she got up as often, I should think, as once an hour all night; .1 did not call her; Huldah drowsed' some during the night, but did not sleep sound; I gave her drinks and some medicine as I was ordered; mostly warm tea and a very little cold water; Mrs. MeCraney fixed some warm tea before she went to bed; *43Huldah seemed to like it best; she always asked for drink before I gave it to her; she drank quite often, in the fore part of the night in particular; she was very thirsty; I asked her where she felt the worst; she said her stomach felt very bad all the while; nothing else in regard to it that I recollect; she had bad spells; she straightened out, threw up her hands, rolled her eyes, and gasped for breath; she was faint when we raised her up. That occurred twice during the night; defendant was there both times; defendant called them spasms or bad spells; she said Huldah had them the Sunday before; did not say how often; I gave Huldah a powder defendant called morphine, and helped defendant give another; the one we gave her was before defendant retired; I gave her the other in about two hours, and another about one o’clock; defendant said the doctor called it a fever powder; she vomited when I gave her the last powder; a short time,after, quite soon, she threw it up; she did not vomit at any other time; seemed to try to do so two or three times; I left, I think, between four and five in the morning; defendant was not up; saw her before I left; defendant called to1 me, and I went to her door; she asked me what I thought ailed her; I told her I could not tell her; she said she thought it was curious what ailed her; she said she thought the doctor did not know what ailed her; she said she was nervous like her own mother; was not there again until after she died; was there the week before I sat up, and also during the day I sat up; I saw Huldah; she seemed comfortable the week before; was there after Huldah’s death and sewed for Mrs. McCraney; when I was there the Monday I sat up, defendant said Huldah seemed to run down after Sunday; that was the first she considered her dangerous; she said she sank right down after taking a croton oil pill on Sunday; she said she gave, it; she sent over to the doctor that something must be done for Huldah, and he sent a pill which she took to be croton oil; she said they had hard *44work to warm her during the night; she asked me if I had ever helped any one give injections; told her I had not; she said the doctor thought she had not given them right, and she had better get some one to assist her; she said she had given her injections; did not state how many.
Cross-examined: There was a good deal of excitement at Oneonta; have participated somewhat in it; Mr. McCraney did not set up the night I did; he was there at the spell in the morning, but can’t say whether he was at the other; I went to sleep after one on the bed; I don’t thinkl laid over an hour; had no means of discovering the time except from hearing the clock strike below; did not hear the spasms called hysterics; defendant said the doctor called them hysterics; that the doctor said she was nervous like her mother; don’t recollect what she said during the time Huldah had the spells; when she spoke of Huldah’s having the spells was Monday afternoon; she said nothing had then passed Huldah’s bowels since she had been taken sick; she drank all she desired to; she drank as many as half a dozen times; she drank all she wished to; every time she drank I throwed out what was left, and went down after more; did not throw up the tea she drank; the attempting to vomit was merely a rising of the stomach; she vomited almost immediately after taking the fever powder; it was white; I think the light was dim; was a small powder; she took morphine twice before; she was very restless; they had a blister wash rubbed on her; it was on her chest, not on her bowels; did not hear her complain of pain there; she put her hands on her bowels to remove the clothing.
Mrs. Harriet Hudson, sworn, testified: Know defendant, and have about a year; I lived near Mr. McCraney last spring; I sat up with Huldah on Wednesday night before she died; Lucia Baker, a daughter of defendant, sat up with me; I handed one pill to Mrs. McCraney, and she gave it to Huldah; Mrs. McCraney was up at twelve *45o’clock and gave the pill; she said it was morphine; defendant was next up about three o’clock in the morning; defendant asked if she slept much and if she was quiet; I said she slept a short time and would then wake up and halloo, and say she was very hot, and pull the clothes off her; I would cover her up and she would seem to go to sleep again for a short time; Huldah did as I told Mrs. McCraney; she would go to sleep, wake up again and scream as though she was in great distress; there was one cotton, one woolen sheet, and one comfortable on the bed; she would complain of heat and throw off the clothes; this occurred some six or seven times during the night; no fire in the room; I gave her drink; rice water, cold water and brandy; she seemed to be very thirsty; called for drink every time she woke up; called for brandy once; cold water once or twice, but generally for no particular drink; defendant told me I might give her as much rice water as she wanted; when she did not ask for any particular drink I gave her rice water; did not call defendant when she got up; she did not vomit that night; she said she could not see well; Huldah asked Mrs. McCraney if there were any lights in the room; defendant said there was a light, and asked Huldah if she could not see; there were then two lights in the room; Huldah said she guessed if she ever got well she would have some lights; the lights were fluid lamps; was in same Wednesday afternoon from about two to five o’clock; did not notice Huldah’s eyes; Mrs. McCraney thought they ought to have another physician; did not think Dr. Case knew what ailed her; he thought she was so much like her mother that she was nervous and had hysterics; Huldah wanted some coffee; Lucia did not want to give it to her; she thought it would hurt her; Mrs. McCraney said it would not and told Lucia to go down and get it; Lucia hesitated about going down after it; I asked Mrs. McCraney what injection she gave; she said sweet oil and senna: that the doctor ordered salt and *46water; she thought it was too powerful and gave sweet oil and senna; did not state how many injections she had given her; did not state when the sweet oil and senna was given'; in the evening she said all she feared was that when her .bowels commenced moving they would move so rapidly it would sink her right- down and she would never get up again; was at Mr. McCraney’s on Sunday morning after Huldah died; had a conversation with defendant; she asked me what I thought about having her opened; I said if she was a friend of mine I should have her opened, but it would not make much difference; we all knew she was dead; she said Mr. McCraney was very much opposed to cutting and slashing after death.
Gross-examined: She did not say she would like to have her opened; did not express any wish either way; I live on a street running west from the main street; I have considerable feeling in the matter, but do not think I see things in any different light from what they occurred; defendant seemed to take the best care of Huldah; always treated her kindly and took the best care of her; when Huldah awoke she would only give one long screech; I thought she was a little delirious when she first awoke; this was, I think, the 10th of May; I sat with a shawl on; felt of her skin; her feet and hands seemed cold; she would want drink, then doze for perhaps twenty minutes; she slept and awoke so, I think, half a dozen times, perhaps less; I gave her half a teacupful of rice water; not a great deal of water; had it more than once; about half a tumblerful; gave her brandy and sugar about five times; about two tea spoonfuls at a time; she- liked to take the brandy; I left about five o’clock in the morning; don’t know where the brandy was procured; gave it-by Mrs. McCraney’s directions; she did not say the doctor had ordered brandy; she gave brandy in the afternoon the same way I did; up to that time I understood she had had no movement of the bowels; she did not vomit the night *47I was there; took no medicine except the morphine; that was a small pill: Mrs. McCraney came up when Huldah screamed; it was in the afternoon when Mrs. McCraney wanted another physician; Huldah took coffee in her mouth in the afternoon, but threw it out because it was cold; took some other drink; Lucia got her some tea and she drank that; that was all the drink I have a clear recollection about; defendant did not again speak about having a physician; when we had the conversation about opening Huldah I had heard no rumors; the opinion I gave that I would have her opened was not based upon anything I had heard.
Naomi Packard, sworn, testified: Reside at Oneonta, on the same street Mrs. McCraney did; next house; I sat up with Huldah the night she died; she died Thursday night about one o’clock; I gave her no medicine; no one did; drinks were given her by me and Mrs. McCraney; Huldah complained of being thirsty; called for water, and brandy and water were given her several times; she complained of her stomach; laid her hands on it and said, “ Oh, my stomach! Oh, my stomach and my head! ” she breathed very hard, and at times loud; she drowsed a very little; she would lie quiet a few moments and throw up her hands and draw a long, deep sigh; scream at times very loud; her countenance was bloated about the face, mouth and neck under the chin; did not notice the pupil of the eye; don’t remember anything about her sight that night; Huldah remained in bed, except once she got .out of bed nearly; she inquired for her father, and made an attempt to go after him; got nearly out of bed before I was aware of it; Mrs. McCraney put her back; she appeared quiet; her voice strong and clear; her pulse was not steady, and not much pulse; when she got up it was between nine and ten o’clock; she was in possession of her faculties; had her reason; her father was called in when she inquired for him; she said she wanted to see him;, had a conver*48sation with defendant about injections; it was the Friday of the week before Huldah died; defendant said she had given Huldah injections; did not state when nor how many; she said Huldah complained at the time they were given that the injections were painful; I was in and out several times during her sickness; I noticed about her sight the Tuesday before she died; I went into the room; they told her I had come; she wanted to know where I was, and said she could not see me; it was between daylight and dark; I went around and bent over and asked her if she could see me then; she said she could; I could see easily then; the next day, Wednesday, she complained of not being able to see; there were lights in the room, two fluid lamps; she said if she got well she would have a light; the room was a large room in the second story of the house; did not observe anything in regard to her thirst except the night I sat up; at other times was in but a few moments; on Tuesday before Huldah died defendant said she sent to the doctor and he sent a croton oil pill, and she gave it and it made her very sick; she had kept sinking from that time; she said she gave it on Sunday night; the week before ■ Huldah died defendant said it was very strange what ailed Huldah; I asked her if the doctor had told her what it was; she said she did not know as he knew; she said she thought Huldah’s bowels were very much inflamed, and called it inflammation; said there was a ridge across her bowels.
Cross-examined: Mrs. McCraney said Huldah’s bowels had not moved since she was taken; she referred her difficulty to the bowels; think there was something said about her bowels not moving; on Tuesday of the first week of Huldah’s sickness had a conversation with defendant sbout what ailed Huldah; I asked her what ailed Huldah; she said she thought it was very strange what ailed her and did not believe the doctor knew; she told me about the croton oil pills, I think on the second Tuesday; said she *49sent for the doctor and he sent croton oil pills, she gave it to her and it made her very sick, and she had failed ever since; can’t say that was the time I understood that her bowels had not moved, but think it was; that was the time she spoke about the ridge across her bowels; that was the time Huldah complained of want of sight; there were two windows in front of her bed; the window at the foot of her bed was not darkened; her beadstead was a French bedstead with high foot; there was a lamp burning; never saw Huldah vomit; had no movement of the bowels the night I sat up with her; got there about nine o’clock, Mr. MeCraney went to bed after; he was not in bed when she wanted to see him; she wanted to be moved; her father refused to do it; she was not then moved, but'was about half past twelve; he father declined doing it, and ’she called for her mother, and fang for her; she got up. and came and told her she would move her; Mr. MeCraney and I moved her, she died about half an hour after we moved her; she said she knew her mother would/ move •her; her mother treated her very kindly, and Huldah treated her very kindly; defendant went up to the bed, Huldah threw her arms around her.neck and said, “mother, you will move me, won’t you;” her mother then said yes; she was moved into an adjoining room; she died very easy; no convulsions or spasms; no movement of the bowels or vomiting; Mrs. MeCraney said she sent to the doctor for something and he sent the croton pills; I gave her water twice and brandy and water several times; sometimes one teaspoonful and sometimes two; don’t think she drank two-thirds of a tumblerful during the night; drank perhaps one-third of a tumblerful at. a time; she called for water; she spoke of her stomach and head only once, and that was between nine and ten; complained of cold; she had a pulse and Considerable bodily strength; got her feet on the floor; she screamed twice; it was after she awoke and both together; did not say why she screamed; noticed *50nothing in her countenance but bloating; that was not much before she died; Hannah Driggs and Lucia Baker were called up before she died; they retired about ten o’clock.
Re-direct examination: Huldah several times that night complained of being sick and said she wanted to .vomit; we held a dish and she could not; she tried quite hard to do so; was in Saturday after she died; she was bloated considerably.
Mrs. Martha Reitz, testified: I, last spring, resided next house to Mr. McCraney; was in and. out during Huldah’s sickness; was first in the Monday after she was taken; Mrs. McCraney was present; saw Huldah; she was in bed;-1 asked defendant what ailed Huldah; she said she undoubtedly would have a course of fever; that she had given her several portions of physic and it had had no effect; had a conversation about croton oil; she seemed to think it ought to operate; I told her I had taken a great deal more physic, and the last I had taken was croton oil; she said she supposed that would kill or cure; I told her I supposed it was so, it was very powerful; was there about half an hour; was there next Sabbath evening, but did not see Huldah; saw defendant; she was in the sitting room down stairs; talked about Huldah’s sickness; she said Huldah’s symptoms were strong and she said she thought she grew worse instead of better; next called on Monday morning; went alone; saw Huldah; Mrs. McCraney and Lucia were present; Huldah was very much changed, her face looked fuller than usual, and there was a swelling about her eyes; the pupil of her eye seemed small and contracted; Mrs. McCraney said, the night before Huldah had had what she called spasms; she said the doctor said they were hysterics; she said she had seen persons have hysterics, and she'did not think they were that; that they were more like' spasms; she said she thought her bowels were inflamed: there was a ridge over them; she placed her hands on it and asked -me *51to feel, they seemed to be inflamed and it hurt Huldah and I did not do it; it was where they had put on the wash; I went Thursday afternoon before she died; saw Huldah; defendant was present part of the time; Huldah had failed a great deal since I saw her; seemed very thirsty; her limbs were very cold, and she was more restless than she was before; her lips seemed to be swollen, with small dark spots on them; at times she was not able to swallow; she hiccoughed very loud that afternoon; she only did it some three or four minutes; she had only one turn of it; she said unless I got very close to her she could not see me; the room was of good size, perhaps fifteen by sixteen; complained that her elbows felt bad, and Mrs. McCraney said she wanted wet cloths around them; there were bandages around them; Dr. Case came and set down by Huldah; defendant stood at the foot of the bed, and I was sitting by the side; Huldah told the doctor she had- got so she could not swallow; he said he guessed she could; he sat with his back to the foot of the bed, and to Mrs. McCraney; T was partly facing Mrs. McCraney; the doctor was preparing some brandy; Mr. McCraney said it was not pure, was such as they kept at hotels; if he could get pure it would be better; the doctor said it was just as good if it only had the fire in it; Mrs. McCraney looked entirely colorless and very pale; she appeared agitated; the doctor and Mr. McCraney left soon after; Mrs. McCraney’s countenance was usually ruddy and fresh; after the doctor had left, I asked Mrs. McCraney if she felt sick; she said not really sick, but very tired; I told her I was afraid, when the doctor was there, she looked so pale I did not know but she was going to faint; she said, I presume I looked paler than that this morning when Huldah had one of those spasms, it frightened me so, and that at one of those spells Mr. McCraney said she looked whiter than Huldah did; Huldah asked her mother to rub her neck and shoulders; said they itched; defendant said at-different *52times when I saw her she had given her injections; at one time said she had given her three in one day. On Thursday before Huldah died she spoke of her stomach; she laid her hands on her stomach and said, I am so hot; once she threw the bed-clothes off, and laying her hand on her stomach, said, I am burning up; she asked me to rub her feet, and said they were freezing.
■ Cross-examined: Have said considerable about this case; I was sworn at the coroner’s inquest; I remembered the facts as well then as now; I testified that Mrs. McCraney said Huldah had what she thought were spasms; I testified that they were loud, and lasted two or three minutes; Mrs. McCraney said, on the Monday before Huldah died, that the doctor said he was afraid the disease would go to her head; I told Huldah to be patient; Mrs. McCraney said she had prevailed on the doctor to let her have a blister wash; Mrs. McCraney said there had been only a slight movement of the bowels since Huldah was taken sick; next saw Huldah the day she died; her bowels moved once while I was there; I understood her bowels had moved once before I got there; I think I heard the hiccoughing before Huldah’s bowels moved; it was not about the time; it may have been half an hour before; she had sinking spells, and appeared to feel faint; Mrs. McCraney was there nearly all the while; she made some chicken broth, of which Huldah took some; took brandy several ■ times-; sometimes the brandy would run out of her mouth, and she said she could not swallow; think it did so twice; swallowed the chicken broth; did not see her spit; she seemed to grow more restless, throwing the bed-clothes off and putting them back again; it was not very warm nor very cold; Mrs. McCraney’s face was over-flushed when I went there; she seemed tired; the doctor remained only a short time; the chicken broth was given after he left; Mrs. McCraney was so pale only a few moments; don’t know that she looked so when she first came to the *53bed; she said she looked paler sometimes; remember of Huldah complaining of her tongue being dry; Mrs. MeCraney made the broth; was there awhile alone; she asked if that was Hannah Driggs, and said she could not see her unless she came nearer; Huldah spoke to Hannah and asked her what concern she had on her head.
Re-direct examination: Was there when Mrs. MeCraney wont down to make chicken broth; Mr. MeCraney said he had got the chicken; on Monday before Huldah died Mrs. MeCraney said Huldah had had a slight movement.
Re-cross-examined: Mrs. MeCraney said, on Monday, she did not think Dr. Case understood the case; I spoke about her having made the chicken broth so quick; she said it did not take her long when she was in a hurry.
Lydia 8- Qoohe, sworn: Live at Oneonta; have known defendant two or three years; was at the house during Huldah’s sickness; called Monday evening of same week she died; saw Lucia and Mrs, MeCraney; Mrs. Huntington was with me; went again Wednesday morning; saw Huldah, the doctor, Mrs. MeCraney and Lucia; staid but a short time; did not observe Huldah; was there Thursday, the day before she died; got there about eleven and staid until four; no one present but Lucia and Mrs. MeCraney; first noticed that the pupil of Huldah’s eyes seemed so small and contracted; her throat was full and seemed swollen; red spots on her cheeks; felt of her hands and face; her face was cold, although it looked hot—also her feet; her hands cramped and I rubbed them a good deal, and spoke to Mr. MeCraney about getting some liquor to rub them; she put her hands up to her stomach and said she felt bad here; spoke of her sight; she said she could not see very well, and took hold of my dress and asked what it was, saying she could not see very well; spoke of not seeing well once after that; she complained of cramps in her arms and legs, and wanted I should rub them; she had one spasm in the afternoon; we gave her sugar and *54brandy and water; she complained of thirst and wanted to taste of the brandy and water very often; we administered an injection to her just after noon; doctor was not there while I was; Mrs. McCraney used the syringe; I stood by; she brought the syringe in the room filled; used two syringes full; after she had used the first she went out of the room alone and' came back with the syringe filled; soon after I went there she said she wanted me to help in using the syringe; I told her I had never administered an' injection, but would do the best I could; there were movements of Huldah’s bowels while I was there, after the injection—within an hour I should think; Huldah appeared to have her senses that day; Mrs. Dietz came in before I left; I staid only a short time after, and left her there; I had nothing to do with preparing the injection.
Oross-examined: Can’t say whether the injection was warm or not; did not feel of the syringe that I recollect; the injection was not given until I had been there some time; Mr. McCraney came after me; don’t think Huldah complained of the injection paining her; she had two passages while I was there; her bowels the first time did not discharge much beside the injection; the second time the movement was small and slight; did not relate all I remembered at the coroner’s inquest; only answered the questions put to me; don’t remember of saying anything about the cramping or spasms; had not talked with the coroner or Mr. Moak, the counsel for the people, there; I told the district attorney some three or four weeks ago what I knew; don’t recollect that the cramps were before the injecton; during the movement of the bowels her hands and legs cramped, she threw her head back and rolled her eyes; she said “ I am so thirsty,” I think, more than once; am quite sure she did; won't be sure she did more than twice; the pupil of her eye was contracted and seemed quite small; her eyes .looked different from any one I ever saw; don’t know that I ever noticed a salivated *55person; think we changed the clothes but twice after a movement of the bowels; Dr. Case was not there while I was; this was Thursday before she died; could not see much change after the movement of bowels; her voice was strong and she had considerable physical strength; Mrs. McCraney was present and rubbed Huldah during the spasms ; Mrs. McCraney treated Huldah very kindly, and the family lived in perfect harmony so far as I know; she said she was thankful her mother had been so kind; I said she ought to be thankful she had so kind a mother to take care of her when she was sick; she said “I guess I be; nobody ever heard me say aught against her;” there was no blister on her stomach; the skin was dry, and looked as if there had. been a small one on her stomach, but none on her bowels..
Re-direct examination: Huldah had two spells of hiccoughing while I was there; only for a short time; quite loud; no attempts on her part to vomit while I was there.
Samuel H. Case, sworn, testified: Beside at Oneonta; am a practicing physician and surgeon; have practiced medicine there for nearly thirty-two years; have known defendant three or four years; knew Huldah Ann Mc^ Craney ever since she was an infant;- was first called to see her the 29th of April last, on Sunday, about four o’clock in the afternoon; saw her; she was lying in'bed, apparently somewhat indisposed; her tongue was furred with a thick white coat; pulse about natural; skin natural; defendant said she had had a diarrhoea the day before, and had gone over her monthly periods some two weeks; thought it was a case of deranged secretions and disordered stomach- and bowels; the white-coated tongue indicated a disordered stomach; left physic; calomel and rhubarb; saying if it did not operate by morning, it would have to be followed by castor oil or senna, and ordered a light diet; did not administer the medicine; next called the next forenoon, I think April 30; saw defendant; she said she had vomited *56the physic; patient appeared about the same; very little alteration; I left some clear calomel, because it was taste-' less, and less liable to be thrown up; directed it to be given, and followed with senna in six or eight hours; left pulverized senna, with directions how to be given, and that if she vomited, it would have to be followed by injections ; next went Tuesday, May 1st; patient not much altered; saw defendant; she said she gave the second dose of senna, and Huldah vomited; directed the day before, if the senna was retained to repeat the dose, if no operation; second day said there had been no movement of the bowels; think I left three or four pills of podophyllin, and also took in a syringe; nothing else; directed to give pills once in three or four hours, one at a time;, if not retained not to repeat; think I was in twice that day; directed how to prepare clysters and tó give them; a tablespoonful of salt to a pint of water, if the first did not operate, to repeat in a suitable time; think I directed warm water to be used in preparing injection; next called Wednesday, May 2; patient about the same; pulse seventy-five; defendant said Huldah had pain in her limbs and had vomited; said her tongue was black; I looked at her tongue and it was very dark colored all over the white coat, almost black; I said it had been colored with something; asked what she had been taking; don’t remember what defendant said, but it was nothing that could have colored the tongue; think I left nothing that day; I was told by Mrs. McCraney that her bowels had moved that day, twice, a little; she showed me the stools, very small quantity, not over an ounce, dark colored and smz-fluid; defendant said her bowels had not moved anything to speak of; said her thighs and hips ached; I next called Thursday, May 3; Mrs. McCraney said her bowels had not moved, and manifested some concern because they did not: I told her - the bowels were not bloated, and no inflammation or tenderness and they must depend upon injections; that she would not *57retain anything upon her stomach; her pulse about natural, skin cool, and no fever; left no medicine; the darkness on her tongue looked as if disappearing; she said she wanted to eat; I asked her if she was hungry; she said she was and asked me what she could eat; I mentioned something and she expressed a loathing for it, and I said, “Well, try a little of almost anything you think you can eat;” I usually stayed from one-fourth to one-half an hour; on Friday morning I went again; her pulse was eighty; defendant said, I-think, she had vomited the night before; she appeared generally sicker, as if she felt so; could see but little change in any other respect; she was thirsty, more so than I have usually observed, unless accompanied with more heat of the skin; I directed gruel and rice water; I directed mustard drafts at the pit of the stomach, and think I had before; think I put a dry powder of calomel on her tongue, and left some half dozen very small, less than a grain, to be applied on her tongue every three hours, to allay thirst; the next day I called, when defendant said she had taken some of the powders; I told her after she had given a few, if they did no good, not to repeat; I directed the injections to be repeated; on Friday night I took away my syringe, to be used in another place; may have left gum arabio; I went on Sunday; found more general irritation; pulse about the same and skin rather below natural temperature, and defendant said her hands and feet were cool; that her bowels had not moved; no bloating of them and no indications of a necessity of their doing so; but owing to defendant’s alarm, left five or six croton oil pills; directed one to be given, and if retained to repeat in four hours; if not, not to repeat; I said if they did not operate we should have to depend upon injections, and I would bring in my syringe and have them repeated; defendant said she thought it was dangerous to let her bowels run so long; I examined her bowels; found no bloating and no tenderness; called *58Monday, May 7, in the afternoon; patient sick at the stom.ach and thirsty, and an increase of irritation and a general feeling of sickness; saw defendant; patient did not complain of any particular pain anywhere; defendant said there was great pain in the bowels and said, or made a motion; that there was a ridge across them as long as her arm; she bared the abdomen, but there was no ridge there nor any tenderness of them; they were flat; skin cool; pulse soft and a little quickened; nó heat nor dryness of surface; tongue not' coated in any way; defendant said the croton oil pill was thrown up and she did not repeat it; this day I applied a blistering wash on the pit of the stomach and directed defendant to apply it, and if her bowels pained her where she said they did she might put some on there; Mrs. McCraney said Huldah had taken paregoric in the night; I had not directed it; I spoke of bringing in my syringe again and told her I would do so; defendant made no reply; I asked her if she had difficulty in giving the injections; she said she did, some; I asked her if Huldah complained; she said she did, some; called again on Tuesday; the patient not so well; pulse a little quickened and apparently more general restlessness and considerable thirst, and Huldah complained of' being • choked some; something like a ball rising in her throat and choiring her; defendant said Huldah had pain in the limbs and her bowels had not moved; defendant said she gave her some morphine powders she sent for; I sent them, but disliked to give morphine on account of constipation; the patient complained of sickness of the stomach and I applied a blister at the pit of the stomach, as she appeared to be more in danger of inflammation; I thought her symptoms resembled hysterics; next called on Wednesday, May 10; patient more nervous; defendant told me she had not slept well; patient sighed considerably; I asked her if it was difficult to breathe, and she said it was; no change in the stomach; countenance looked fuller, and a little fuller over *59the eyes and all over the face and neck; defendant said the bowels had not moved; pulse about one hundred; no sharpness or wiriness to pulse; pulse small and rather soft, as in nervous subjects; on Wednesday I left a little ether and a little lac assafcutida; I gave her a little sulphuric ether and left directions if she vomited to repeat it immediately after she vomited; it may have been on Tuesday I left these; on Wednesday carried in the syringe and directed defendant to make use of injections and repeat them; I made a couple of morphine pills, almost one-sixth of a grain; gave her one while I was there, and she threw it up in a few moments, when defendant said, “There comes the pill;” the blister had drawn on the stomach some; I directed defendant to give another morphine pill at night; wás next there Thursday forenoon; think I was there twice in the forenoon; saw immediately that there was a great change for the worse; she breathed loud, and almost like snoring; her countenance was bloated around her eyes and an irregular redness on the cheeks; skin cooler and extremities quite cold; pulse very much quickened, one hundred and thirty, I should think; the pupil of her eye very much contracted; I thought there was some congestion of the brain; she appeared to be very 'much exhausted and rather approaching sinking; defendant said Huldah had slept some after taking the morphine pills; I directed her to repeat the injections, and prepared one myself; two syringesful of warm water and some podophyllin, which is an extract of mandrake; I directed two syringesful to be used and directed her to get assistance; I prepared an elastic tube for the syringe, as defendant said Huldah complained that the injection hurt her; I directed defendant to get some one to assist her; I prepared the injection in the kitchen, down stairs; left it there; called again in the afternoon of same day; found the patient breathed better than she did in the morning, and less appearance of congestion of the brain; the hands *60and feet still cold, and surface generally cold, and was told by defendant that the injection had operated; I asked her how much; she said considerably; I asked her if so much so as to need checking; she said she did not know; I prescribed chicken broth and brandy; defendant said she had taken brandy in the night; I had not directed it; her pulse more rapid and weaker; that day Huldah complained of a difficulty of swallowing; I examined the tongue; that looked a little swollen; at noon, pulse extremely weak and rapid; in the evening, put my ear to the heart; it appeared to be extremely weak, rapid and tremulous; her pulse scarcely perceptible; her countenance full and quite natural, except a little swollen; the general expression of the countenance did not indicate a very sick person; called about nine in the evening; the pupil of the eye was extremely contracted, and she complained she could not see the light; I took the lamp and flickered it right and left before her eyes, and said, “ can’t you see it;” she said “no; she could not;” her voice strong; she spoke loud, and her intelligence perfect, and had been all through, so far as I could discover; she did not look in the face like a dying person; greater coldness of the surface; felt of her hands and feet, and they were very cold; she was thirsty, but did not vomit; she expressed a desire for brandy and" water, and I gave her some; I directed that it be continued and to apply warmth to the extremities; that was the last time I saw her alive; first saw her body on the day of the first post mortem examination; I was not able to form an opinion as to what was her disease; did not know what it was; it was all involved in a mystery; from the first time I went there till she died I saw no syringe at Mr. McCraney’s but my own; did not know that Mrs. McCraney had a syringe in the house; had no conversation with her in regard to any syringe except my own; she was buried on Sunday, and I saw her body the next Friday; it was in •the burial ground; it was her body; X recognized it as *61hers; Drs. Sprague, Lathrop and Hamilton were present; the coroner, Delos Bartnelt, was present; Drs. Sprague and Lathrop were assigned to hold the postmortem examination; the coroner’s jury was present; I was present during the post mortem examination.
Qross-examined: I was examined before the coroner’s inquest and subscribed my examination; my examination was as full as my recollection would enable me to give it; some things have occurred to me since; the first day I did not use the word thick in regard to the coating of the tongue; defendant told me that on the second day Huldah vomited the calomel; about five grains of calomel with twelve of rhubarb; I don’t remember whether I was in more than once the first Tuesday, but think I was; podopliyllin is not a very drastic cathartic; from one. to three grains is a proper dose; I left for Huldah one-grain pills; don’t know that I stated that on the fourth day Huldah vomited after she took those pills; seventy-five is the ordinary pulse for a girl of Huldah’s age and temperament; did not mention the black tongue before the coroner; I said she must have been taking something sour; I think likely they told me she had been taking a roasted apple; I did not say it must have been roasted on an old tin; do not think a roasted apple would cause such a tongue; I asked if she had not been taking acid, because some berries steeped might cause such a tongue; saw no active symptoms of disease on next day; two or three last days, symptoms of inflammation; none before the 8th day of May; after that there were some; the choking is like a ball coming into the throat; no particular tenderness of the bowels; pulse about ninety second Tuesday; soft, although quickened; there may be great inflammation of mucous coat without much tenderness; inflammation of mucous coat of small intestines may not cause much purging, and may be' accompanied with constipation; if there was inflammation of mucous coat of stomach, would not *62necessarily expect purging; purging is understood to be a too frequent Movement of the bowels; inflammation of stomach may exist without diarrhoea; in active inflammation of stomach usually find quickened pulse, but hot necessarily; if pulse depressed would expect vomiting; in congestion of brain would expect to find loud, slow breathing and loss of intelligence; not necessarily contraction of pupil of eye; might find it in congestion of brain; in inflammation of stomach would expect to find sickness of stomach and retching and vomiting; ordinarily should not expect to find a natural skin after 10 days inflammation of any alimentary organs; I saw Huldah vomit only once, and that was when I gave her a pill; I thought the stomach was disposed'to be sickened easily; think five or six grains, in some subjects, if retained, might produce salivation; what I left could not produce it; I examined her mouth about middle first week to see whether salivation had been produced; don’t recollect of doing so after that; on Monday of last week for fullness of bladder; I took a deep interest in this matter tip to post mortem examination, but not'since; I was asked if there had better not be a post mortem examination, and said yes; I did not suggest to family to have one; had a conversation with Bundy about a post mortem after Huldah was buried; did not tell Bundy that I suspected poison two or three days before she died;- Mrs. McCraney was sick after post mortem; I participated very much in feeling at Oneonta; I gave no encouragement to the feeling; have not felt my reputation as a physician was at stake; did not say my cháracrer was now vindicated, and I did not care so much about it; I did not tell Mc-Craney he could go "West, that no poison would be found in the remains sent to the chemist; had a conversation with Mr. Bundy in his office soon after Mr. McCall had gone off with the remains; did not say they would not find any poison; mercury is quicksilver; calomel is a proto-chloride of mercury; corrosive sublimate is a bi-chloride of mer*63cury; that is a poison; have heard of persons taking an ounce of calomel without killing; saw Solon Huntington the night Huldah died, after I left last time; I said it was •a strange case, she was nearly pulseless at the wrist, I saw no reason why she might not get well. I think I made the croton oil pills in my office, and either took them or sent them: croton oil is an active physic, but mild in its operation; croton oil on the sldn produces a rash or eruption but'does not on the stomach or bowels; it increases peristaltic motion.
• William McOmm, testified: reside at Oneonta and knew Huldah Ann McCraney: saw the body after death; am a .cabinet maker and furnished the coffin; I saw her remains in the coffin-and shut it up; was at burial and enclosed the -coffin at the grave and saw it lowered; they were the remains of Huldah Ann McCraney; was at the grave when it was opened at the order of the coroner; it was on Friday afternoon; she was buried on Sunday; I opened the coffin; the remains were those of Huldah A. McCraney; same I buried; present, coroner, Drs. Sprague, Lathrop, Case and Hamilton; they made an examination of those remains: after examination residue of those remains re-inclosed. " I again enclosed coffin and saw it lowered in the grave; was present when grave was again opened; that was not far from two weeks after other examination; same physicians and coroner present. I again opened it; in same condition as when I last saw it; the remains were those of Huldah Ann McCraney; there were marks about the body about which I could not be mistaken as to its being her body.
Horace Lathrop, jr., testified: I reside at Cooperstown; am a physician and surgeon and have been for over eight years; was present at post mortem examination held by coroner Bartlett, May 18, 1860, at Oneonta. Dr. Sprague of this.place, and Drs. Case and Hamilton, of Oneonta, and I made & post mortem examination of the remains; the body was removed from the coffin and laid upon some *64boards as a temporary table; the face and neck somewhat swollen; some puffiness about the eyes and neck; some livid discolorations about the face and neck and upper portions of the body; nothing peculiar about this; the under surface of thighs and lower portion of back-were of a peculiar rose color; what we call a rose rash; we made incisions into these rose colored patches; a slight quantity •of bright colored fluid blood effused. The abdomen was next laid open by a cross incision, and the flaps laid back so as to expose the whole abdomen. Dr. Sprague and myself used the knife; no peculiar appearance manifested on inspecting organs in their natural position without disturbing them; next turned back and removed the omentum, or covering, so as to expose more perfectly the abdominal organs below; next examined for inflammation of the peritoneum or external coat of the bowels, which also lines the inner surface of the abdominal cavity; found no traces of inflammation of these nor of any disease of them; next examined each organ in succession in its proper position without removing it; found everything natural and apparently healthy; this was by barely lifting them up and looking at the under surfaces without removing them; next removed the stomach from the body, tying it twice above and twice below the lower orifice, cutting between the ligatures, and in that way preserving contents of the stomach; the stomach was then laid open by cutting along its upper curvature, and the contents emptied into a glass jar; not over a gill: was a dark fluid mass; they were new jars with packing around them; we wiped them out carefully so as to be sure they were clean; that was the case with all the jars used on that occasion; next examined the internal surface of the stomach; some slight appearances of redness about the upper portion of it; nothing more than what might be expected in a healthy body; quite a large portion of surface of the mucous membrane was separated or raised from the muscular coat, by air or gases *65underneath, presenting to the eye the appearance of blisters; towards the left extremity of the stomach and towards the lower portion of it, there was a discolored spot about two inches in diameter, appearing at a little distance like a uniform black surface, but on closer inspection was seen to be made up of minute black points; observed a few other very small spots of the saíne character; there seemed to be no particular softening of the mucous membrane, and very little, if .any, thickening of it; very slight thickening in some parts of it; nothing further about the stomach worthy of notice that I recollect; some small vessels appeared to be filled with blood, but no more than in any case; the stomach was placed in same jar into which we had emptied its contents, and covered up; we next removed the large and small intestines together, after tying lower end of the colon so as to preserve its contents; the colon is the large intestine and that portion of it is called the descending colon; passed all the intestines carefully between the fingers so as to examine into the condition of their contents, without losing any, and also searched for obstructions of any kind; found no obstruction, no traces of disease; the bowels seemed to be nearly empty; contents were nearly or quite fluid; seemed to be no solid fecal matter in them; we did not open the bowels; they were nearly empty; next dissected out the tectum, which is the lower portion of the bowels, and a continuation of the colon; this was laid open, and its inner surface examined; we found some three inches from the lower extremity, a dark patch resembling the one found in the stomach; it was as large as a three or five cent piece; in the center of this patch-was a point which seemed to be ulcerated; the mucous coat of the rectum seemed to be somewhat softened, and also thickened in some parts; it was then placed in the same jar in which we had previously placed the intestines; some swollen discolorations of the same; removed one of the kidneys, examined it carefully and found it healthy; *66spleen the same; the pancreas, or what is called the sweet bread, also natural and healthy; also the liver and gall bladder; cut into the liver, found it healthy, and gall bladder healthy; the gall bladder was partially filled with dark colored bile; no obstruction anywhere about the ducts or anywhere about the liver that we could discover; nothing about any of these organs except what I should expect to find in a healthy person; nothing but post mortem changes; " examined the urinary bladder; it contained a small' quantity of urine; the bladder seemed healthy, both externally and internally; examined the womb and ovaries; found them healthy and natural; all the organs in the abdomen and pelvis occupied their natural position; there were appearances of there having been recent menstrual discharges; no doubt but that, there had been, to my mind; there was an appearance in the ovary which is said to accompany every monthly flow; one of them, to appearances, had recently escaped; we next opened the cavity of the chest, by separating the ribs from their attachment to the breast bone and raising that bone up; removed the heart with a portion of the large vessels running to and from it; there was a small quantity of fluid in the cavity in which the heart lies; the heart was nearly empty; discovered no marks of disease about it or the blood vessels attached; found the left lung entirely healthy; there were traces of former inflammation of' a portion of the right lung and of pleurisy on the same side; a large portion of the surface of the right lung was adherent to the ribs; the pleura of the lung was adherent to that of the ribs; there were appearances of congestion of the lower posterior portion of the right lung; this appearance of congestion I regarded as very much the effect of position after death; the adhesions were evidently "the effect of previous disease; no traces of recent disease of right lung; this adhesion must have existed for some length of time; don’t think it could *67■ possibly have formed during the ten or twelve days of her sickness;' the right lung had the appearance of having recovered from the effect of former disease so far as it could; the adhesion was an indication that pleurisy had long existed; there was nothing in the appearance of that lung to account for her death if all of the congestion had existed previous to death; it is possible some portion of it may have occurred before death, but I don’t think it did; it is my opinion that it was the effect of position of the body after death; if all the congestion existed before death, it was not sufficient to account for her death. We removed a portion of one of the lungs and placed it in same jar with the heart and a portion of the liver and one kidney, spleen and pancreas; not a very large part of the liver, probably not over an eighth or tenth part; next dissected out the esophagus or gullet; laid it open its whole length and examined the inner surface; found small black spots scattered over most of the inner surface of it; not very large, but scattered over it generally, similar to those in the stomach and rectum, but no ulceration; they were quite small, not more than a sixth of an inch in diameter, and generally smaller than that even; there appeared to be no inflammatory redness of the esophagus/ did not examine it minutely enough to see whether it was thickened or softened; next placed the esophagus in the same jar with the rectum and intestines; the skull was next opened, and the brain examined; the membranes surrounding it were to all appearances entirely healthy; external appearance of the brain the same; we took the brain out, I think, entire, and divided it" by slicing it from the top down in thin slices; appeared perfectly healthy throughout; none of the ventricles of the brain exhibited anything unusual; the portions of the body which were not to be removed for analysis were replaced in the body and the cavities of the head, chest and abdomen were closed; the grave clothes were replaced and the body replaced in the coffin. We *68put about three or four ounces of bloody serum from the cavity of the chest in a small bottle to be sent for analysis with the rest; these jars had a tin lid; Dr. Sprague and myself covered them, wrapped them in papers, covered them with cloths, put them into a basket, put private marks upon them, the cloths and the papers, and locked them in a room at Watkins’ hotel; locked the door and Dr. Sprague took the key; there were three different jars beside the bottle; assisted in making another examination of those remains; the second post mortem of the remains of Huldah A. McCraney was held June 8, 1860; doctors Sprague, Case, Hamilton, and Meigs Case were present; was called upon by the coroner each time; I saw the grave opened; it was the same coffin; I think had the same plate upon it; saw the coffin opened the second time; same remains we placed in the coffin after the examination the first time; the body was in the same condition as when we left it before, except some decomposition; the cavities of the chest and abdomen were reopened by cutting the stitches made at the former examination; we took the womb and its appendges, the vagina and urinary bladder; those were placed in a new, clean glass jar by themselves; the remaining kidney and the remaining portion of the liver were placed in another jar; divided the lower jaw at the chin and dissected out the tongue and its attachments; that was placed in a small jar by itself; next separated or took off enough of the muscle from different parts of the body to fill a large jar; that was placed in a jar by itself; perhaps ten pounds of it; enough to fill quite a large jar; those jars were all cleansed previous to using them; they were new jars; was present when they were bought; don’t know the name of the firm; we packed the jars in a basket, and took them back to the store where we bought the jars; the coroner went with us; took them into the basement of the store; closed them all, and pasted strips of paper over the top, bottom, and around them, with the *69signature of the coroner upon each of the strips; the jars were then packed in hay or straw in a small box, the lid nailed on, tapes placed around and across it, and sealed with wax where it was attached; it then passed from our hands into the hands of the coroner, who was present, and by him delivered in our presence to Turner McCall; taking into account all the appearances on both examinations, I did not discover anything which satisfactorily accounted for death or- was at all adequate to it; the bowels were nearly empty, and no fecal matter of any kind of any appreciable quantity in them. I formed an opinion upon the post-mortem examination as to how recent there had been a passage of the bowels, and as to whether there had been one previous to that day. From the appearance of the rectum and bowels generally, I cóuld and did form an opinion as to whether there had been more than one discharge, or a slight one, - within the period of twelve days. [Objected to; overruled.] I think there had been at least as many discharges as would occur in a state of health, if not more. In the first place, there was nothing to account for any constipation that might have existed; and, in the second place, the whole canal was so entirely empty, this could not have been the case if constipation had existed for twelve days previous to death; could not tell whether there had been any constipation during any period of the twelve days before death, except the last portion of it. I don’t think constipation would necessarily leave anything to indicate whether there had been constipation or not, if there had been free discharges just previous to death; if the discharges had been only slight, think it would have done so; if there had been continued constipation for ten or twelve days, it would have required very free and copious discharges, just previous to death, to have left the bowels in the state they were. Know Hiram C. Cline; I saw the syringe Hiram C. Kline delivered to Prof. Charles H. Porter. Heard some of the wit*70nesses ' sworn yesterday forenoon. The symptoms of arsenical poisoning in an acute case, are, that in half an hour to an hour, the patient is attacked with uneasiness in the stomach, gradually increasing to severe burning pain, nausea and vomiting soon follow, burning pains and dry-' ness of the throat and esophagus, sense of tightness and constriction of the throat, producing great thirst; diarrhea more or less violent generally follows soon; pulse usually becomes quickened and grows weaker; pain in the abdomen grows more severe, and is usually increased by pressure. The nervous symptoms in this acute form are not usually very well marked; there is in fatal cases a gradual aggravation of all these symptoms; towards the last, stupor or coma sometimes intervenes; sometimes, though not generally, there are some spasmodic movements or convulsions; intelligence is usually pretty good throughout; death at last, is generally not attended with any violent symptoms; countenance usually somewhat full and bloated. These symptoms are quite variable; cases are acute when they end fatally within two or three days; the dose is gener-' ally supposed to be large and enough given in one or two doses to cause death. In another class of cases termed chronic, death occurs in from four days to three or four weeks; the fact in such case is, that the doses are usually small; in a chronic case the- acute symptoms usually attend it, except that they are usually modified in their severity; don’t think there is any characteristic symptoms of the eye, except as it operates upon the brain; it has both a narcotic and an irritant effect; like any other irritant, it may effect through the brain; if the irritant effect follows, it would produce contraction of the pupil of the eye; when the poison has a narcotic effect, it would dilate the pupil and interfere with the vision. The third class of cases are those which terminate .in a few hours, generally less than eight hours; poison affects principally the nervous system; produces extreme faintness, .prostration, coma and *71death; these cases are not general, but exceptions. The last class are not very rare in proportion to the whole number of cases; sometimes arsenic produces one effect and sometimes the other; in chronic cases of poisoning, towards the last, after several days, there is frequently a very marked remission in all the symptoms of acute poisoning; signs of nervous irritation are much more common and marked than in acute cases; such as spasms, convulsions, and delerium; also irritation of the urinary organs. In most cases of this kind which terminate fatally, they do so within two weeks. If irritation of urinary organs, there is less urine; the spasms and convulsions are more apt to be more marked than in acute cases. In cases of violent discharges from the bowels more apt to be more generally marked; towards the last the surface grows cool and clammy; the heat is usually below the natural standard; pain in the limbs alone would not be.anything peculiar to cases of arsenical poison, but it is usually an attendant of such cases; these symptoms are not any one of them necessarily incident to any one case, but most of them are usually apparent; there might be cases where any one of them would be absent, but most of them would probably be present. The symptoms in each case of the particular classes vary considerably in some cases; some of the symptoms should expect are absent, and others should not expect to find are quite prominent; active inflammation of the stomach and bowels is not necessarily attendant upon cases of arsenical poisoning.
Gross-examined: The coroner issued a subpoena for me to attend the inquest and make the post mortem examination; was subpoenaed twice before first. We had a clerk to make notes; he put down all we thought important; we testified the same day we made the examination; in that examination I stated the substance of all we did and saw. I think I testified that the. ovaries exhibited indubitable evidence of the recent escape of Graafian vesicles. Our *72evidence was taken by the coroner and subscribed by us. Graafian is from the name of the discoverer of the vesicle; one is siipposed to escape every month, where there is no impregnation; impregnation cannot occur without the existence of such a vesicle; we call what is left the corpus luteum; is about the size of a split pea; it gradually parses into a cicatrix; it had the appearance of recent escape; we handled and cut into the ovaries; we examined them fully; think we took out uterus and ovaries from their position; we laid them open; examined the urinary bladder the first time; we found the spot at the most dependent curvature of the stomach; as the body lay it was not the lowest portion; it was in a line below the cardiac orifice in an erect position; fluid would seek most dependent position, but that spot was not só as the body lay; before removing the stomach we did not take any pains to see in what position the fluid was; can’t tell how the body lay in the coffin before it was removed from the grave. If the liquid of the stomach lay upon that spot it would not account for the spot. I should expect the tissues to take the color of the fluid that lay upon it, in case the color was occasioned by simple imbibition after death; the spot at a little distance appeared like a uniform black spot, but on examination, found to be minute black points not as large as a pin head shaded towards the surface; the contents of the stomach, a dark brownish, coffee-ground sort of color;, more than enough fluid to cover a spot as large as that; no other place where the points made a spot. It is not uncommon to find discolorations of stomach; did not find anything in the stomach to satisfactorily account for death; nothing in the esophagus; not so much deranged as would find it in many cases; saw no unnatural adhesion of dura mater; if congestion of brain should expect to find vascularity of the organ; it can be determined whether congestion of lungs was before or after death; the appearances not the same; if from disease, would be brighter than if after death, this *73was dark; if that congestion existed before death; should expect it to cause death as soon as anything we were able' to find; did not open the lower portion of the duodenum; think we did the upper portion; a small portion of it sent with the stomach and the remainder with the bowels; if there was redness and vascularity of mucous coats of intestines, could not discover it by feeling. I knew object of examination; looked for appearances of irritant poisons; we examined everything we could without endangering the result of the analysis of chemist; when the amount of the matter in the intestines is small, that is sometimes the most important part of the analysis; could discover no obstructions there; don’t think it probable there could have been mechanical obstruction during life, without discovery; in cases of poison by arsenic, should expect to find morbid appearances of some of small intestines; some portion of them is generally nearly empty; the intestinal canal, from stomach to rectum, is from twenty-five to thirty feet in length; the fullness or emptiness of those vessels would depend considerably upon amount of food; a smart passage might carry off residuum; the natural secretions of bowels would have a good deal to do with filling up the bowels; took out rectum before we opened it. It is flattened when empty; dissected out nearly all of rectum; found the black spot about two inches from orifice; the point of syringe probably from three to four inches; salt would produce some little irritation' of the rectum and large intestines; if injections repeated frequently, would not account for that spot; if the spot had been abraded by end of pipe, should not expect to find suppuration, but might; the spot was not suppurated; there is a difference between suppuration and ulceration; and the same of the converse; spot was very small and we could not with the eye discover whether there was ulceration but could with a small glass; did not disturb it because we thought it might be important to chemist; think the *74spot in the rectum would be different if injured by injection; would be more general and diffused; the other spots not natural to rectum; were peculiar, such as not usually found; they were small points, like those in larger patches', but much more scattered; thirty to forty of them, perhaps more; we took out five or six inches in length, and when opened from three to three and a half inches wide. I think it was the healthiest body I had ever examined; taken as á whole, there were less evidences of actual disease than in any. body I ever saw; have made a good many post mortem examinations; mercury in some of its compounds is poison, but not in its natural state; mercury might kill if taken in sufficient quantities; some of the mineral poisons act chemically; arsenic does not act very much mechanically; corrosive sublimate acts as a violent irritant, and in the main somewhat similar to arsenic; corrosive effects more marked; calomel is not a poison as ordinarily laid down; is not, as a general thing, an irritant in any other sense than as a laxative; it has a constitutional effect; I know individuals who would be salivated by two or three grains, but not usually; if salivation, would be swelling of gums somewhat; there may be other symptoms of arsenic, other than those I have stated; never attended a case of arsenical poison; Guy, Beck and Fodere are regarded as standard works and good authority, also Flandin; the London Lancet is an accredited work; arsenic gives a sparkling appearance to the eyes, with redness of eyelids; there is great dryness and heat of surface; would expect alternation of heat and coldness of surface; take the case through, would expect to find temperature below usual heat, but not so in inflammatory stages of the symptoms; not much stress upon irregular pulse alons in acute case; the first effect of arsenic would be an irritation of the stomach, but think it would occur before inflammation set in; violent retching and vomiting in an acute case would, as a common symptom, be followed by purging; also great *75tenderness of bowels and stomach, increased by pressure; if there are remissions, they are generally succeeded by aggravation of the symptoms; during the remissions, stupidity or coma is a common attendant; the books describe some cases as chronic, when death ensues within twelve days; as generally understood, a majority of them terminate within a fortnight; chronic poisoning is usually caused by small doses and at intervals; some of Washington cases lived a year and died from remote effects of poison; where arsenic is injected, instead of taken by stomach, should think, if injected by solution, symptoms would be more rapid than if taken by mouth; profession relies somewhat upon experiments upon animals; have seen cases reported where poison was taken by injections; symptoms same in whatever mode arsenic is taken; as a general principle, would expect to find extensive inflammation of stomach, but there are exceptional cases; this is also true of the bowels; rectum would be more likely to be affected than other portions of bowels; if arsenic injected into rectum in substance sufficient to produce death, would, as a general rule, cause extensive derangement and inflammation; would expect to find inner coat of the rectum thickened and softened, unless death had occurred soon, from shock; would not as a general rule expect death to have been produced by shock, if lasted ten days; in injection would expect to find excoriation and inflammation of external part of orifice; if a single dose had been given by injection, might pass off by first discharge, but don’t think it would ordinarily; arsenic goes into the circulation; if by one dose, would, ordinarily, in chemical analysis, be found anywhere in the body; if given by mouth in one dose, would expect to find most in stomach; if it did not cause death soon, would expect more likely .to find it in the kidneys, liver and rectum, also in the urine; if poisoning had continued for any length of time, should expect to be more likely to find it in rectum than stomach; as a general *76rule, if taken in a solid form, should expect to find it in the stomach, unless life had been prolonged; if put into cold water it- dissolves sparingly; not so sparingly in warm water; think longest time I have seen stated before symptoms appear, eight or nine hours; the usual time from half an hour to an hour; arsenical poisoning resembles cholera morbus, Asiatic cholera, and, so far as it goes, enteritus or inflammation of mucous membrane of the bowels; inflammation of stomach, from whatever cause, is very much alike; sometimes produced by cold water; diarrhea is not a necessary symptom of arsenical poisoning; there may be inflammation of mucous membrane of bowels without diarrhea, but the cases are rare; the discharge attributable to irritant qualities of arsenic.
Delos Bartlett, sworn: am one of the coroners of this county; have been for past year; held an inquest upon the remains of Huldah A. McCraney; first was May 18; Drs. Sprague and Lathrop were subpoenaed; Dr. Case, Dr. Hamilton and Dr. Meigs Case were present; knew William McCrum; he was present and opened the coffin; I saw the remains placed in the jars; was present when the first jars were enclosed, sealed and delivered to Turner McCall; I assisted in sealing the first, after receiving them from the physicians; neither Dr. Lathrop nor Dr. Sprague were present; the tops were sealed with melted wax poured around; remains were delivered to me by Dr. Sprague; the marks the doctors put on were there when they were delivered to me; I gave them to Turner McCall to take to Dr. Doremus, of Mew-York, for chemical analysis, to keep them under his own eye so he could identify them; he returned to this place with them; think 25th of May; then directed him to take them to Dr. Porter, of Albany, for chemical analysis; night of 7th of June received a communication from Prof. Porter; next examination was 8th of June; I delivered the jars, sealed up, to Turner McCall, to take to Prof, Porter; examined Mrs. McCraney *77as a witness at the coroner’s inquest; issued a subpoena for her; her testimony taken is contained in these minutes; they were read over to her after examination and before she subscribed it; this is her signature to it; I corrected it as she desired; she desired some, and after altering it read it again; I filed it in the clerk’s office.
Cross-examined: I can’t say whether Mrs. McCraney was strongly suspected or not; I did not suspect her; I held the inquest because I was called upon tp do so by E. E. Ford and others; I had an informal notice on the day of the funeral; was called on Wednesday to do so; the sentiment was that they thought everything would come out right; the object was to ascertain whether everything was proper or not; I heard her suspected by some; these remarks I heard made by some; no one said she could answer or not, as she chose; at the conclusion of inquest and after verdict of'jury, I issued a warrant for her arrest, not same day she was examined; the covers were common covers to jars of that kind, a little yellowish; one had a ground stopple; two of the others held from a quart to two quarts, and one larger; were wide-mouth jars; the jars themselves were glass; the first I delivered about sundown of 18th of May, same day first examination was held; I delivered them to him at Ford & Cope’s store; put nothing over the covers; paper describing the contents was on the top; saw first ones boxed up in wooden box; did not see it here' 25th of May; he said he had been to Few-York.
Re-direct: Fo charge made against Mrs. McCraney before me, before or during her examination.
Re-cross: Fowlen said he was there for her.
The district attorney here offered to read in evidence the deposition of the defendant taken on her examination as a witness before the coroner. It was shown by other witnesses that this deposition was taken before her arrest— that no charge had at that time been made against her, *78although she knew that she was suspected of having administered the poison. It was also shown that before she was examined she was advised by her counsel that she had a right to refuse to answer in regard to anything tend- ■ ing to show her guilt. It also appeared that she attended as a witness before the coroner under a subpoena, and that the deposition was in writing and signed by the defendant after it had been read over to her and corrected by her. The defendant’s counsel cited the case of McMahon, 15 N. Y. R., 384, and of Hendrickson, 10 N. Y. R., 9.
The deposition was objected to by the defendant’s counsel. The court admitted it to be read in evidence and the defendant’s counsel excepted.
The court held the deposition might be used as evidence to contradict what she had testified to on the trial, though her attention had not been called to it on her examination.
After the reading of the deposition of the defendant it was proved that parts of the body of the deceased were, after the post mortem examination, put in glass jars and sealed and conveyed to Dr. Charles H. Porter, at Albany, for the purpose of having a chemical analysis made, and that the syringe used by the defendant in administering injections to the deceased was also sent to Dr. Porter for his examination.
The district attorney then called Dr. Charles H. Dorter, who being sworn, testified: I reside at Albany; am Professor of Chemistry and Medical Jurisprudence at Albany Med. College and a Doctor of Medicine but do not practice it; member of Albany County Medical Society; heard part of Mr. McCall’s testimony; saw him; I received from him at two different times two boxes; first, Friday, May 25th or 26th, and the other, Sunday morning, June 10th; the first box was large and the cover was taken- off by Mr. McCall in my presence; I saw there was a box within that one; on the inner box, on its upper surface I noticed tapes crossing each other, and where these crossed I saw a seal of *79wax; don’t remember what kind; noticed an impression on the seal as of some blunt instrument pressed upon the wax; I opened the inner box and found within a number of jars and a small bottle; the bottles were labelled, indicating the various organs contained therein; these jars were what is commonly called specie jars, having tin covers; the covers were sealed to the jars with wax; strips of paper were pasted at right angles over the top of the jars, coming down upon the glass; on these strips was, I think, the name of Delos Bartlett; the contents of the jars were, as marked: 1. The stomach and contents. 2. The intestines and rectum; with that there may have been the esophagus; in the third jar, the spleen and pancreas—and I believe the heart and lungs, a kidney and a portion of the liver. These were carefully locked up and afterwards placed in new and clean glass stopped jars. There was a small bottle, in the box, containing a liquid; this was placed in a clean glass, bottle. I made a chemical analysis of these various organs. I commenced the next day after receiving them and finished about the 20th of June; in the course of the general examination, the stomach was analyzed and nothing found; so also the esophagus or meat pipe; in a portion of the liver, weighing some six ounces, I discovered a trace of arsenic. I thereupon wrote to the coroner for other portions of the remains of the deceased, and Sunday, June 10, received from Mr. McCall another box. This was wrapped in India rubber or glazed cloth, and confined by cords or tape; the covering was then removed; it was in the condition described by Mr. McCall, the tape over box sealed where it crossed at right angles; some impressions, apparently of a key. This box contained, I think, four jars'similar to those last described; one contained a portion of muscular tissue; another the liver from which a portion nad been cut off; in another was the uterus and its appendages; the urinary bladder; another the kidney, and the tongue and its appendages. Before commencing the chem*80ical examination, I made a careful physical examination of each organ and its appendages. The tongue presented no peculiar appearance so far as I noticed; the esophagus had, on the mucous membrane, several minute black spots; the stomach, which had been cut open, contained a large black spot composed of numerous dots or points; this spot was about one and three-fourths of an inch in diameter; it was situated in the lower part of the stomach near the pyloric orifice ox pylorus; beside this, there was what I believe to be the traces of inflammation in the mucous membrane, indicated by its "thickness and opacity.. The intestine was cut in two and the small intestine was then cut throughout its whole length. In the upper portion of the small intestine there was apparently slight inflammation; there was a little redness in other parts of intestine. The large intestine was then divided into two parts and the lower portion examined; there was nothing peculiar about it. In the descending colon near the rectum there were a few black spots in the mucous membrane, very minute; also a little inflammation, as I judged. In the rectum there were a number of black spots or points distributed irregularly over the mucous surface, and also about three inches from the lower part was a black spot about one-third of an inch in diameter, rather less than over; about its center I noticed a small perforation, very minute, extending through the mucous coat. The other organs so far as I observed them presented no unusual appearance. As the liver was contained in a jar with other organs, I removed portions of its whole exterior, and first examined the interior portion for poispn; in this I found a small quantity of arsenic; about one-tenth of a grain; the kidneys yielded about one-twentieth of a grain of arsenic; the small intestines yielded a trace of arsenic; the ascending and transverse colon yielded one hundred and seventy-three one thousandths of a grain of arsenic; the remaining part of large intestine (descending colon) and rectum yielded eight hundred and *81sixty-eight one thousandths of a grain of arsenic; the heart; I believe, with both lungs, yielded a trace of arsenic; the pancreas and spleen yielded a mere trace of arsenic, as did also three pounds of muscular tissue; in none of the other organs examined, did I find arsenic; I discovered no traces of disease in any of the organs sufficient to cause death, on the physical examination. At Cooperstown I received from some one in the district attorney’s room a syringe which was contained in a wooden box; I also received a paper containing what appeared to me to be a mixture of dried gruel and plaster; these were taken by me to the hotel, sealed up, and placed in my valise; I examined the syringe at Albany.
[Defendant objected to analysis of syringe, upon the ground that no account was given of syringe from death to delivery to Cline. Objection overruled,, defendant excepted.]
I took the syringe to Albany and carefully locked it up until I examined it. I found arsenic upon packing of syringe; upon the interior of barrel of syringe noticed a few drops of oily matter and a whitish deposit; I carefully removed it and found it to contain arsenic; I then cut open the point of the syringe and found that to present a similar appearance to the interior of the barrel; it also contained arsenic. The whole amount of arsenic obtained in the syringe was a fraction over four grains; 1 then took the metal of the syringe and examined that for arsenic; I could find none in it. The mixed mass of apparently dried gruel and1 plaster weighed about five ounces; one quarter of it contained about two grains of arsenic; specimens of the arsenic and arsenical compounds produced from these various sources are in- my possession, and if desirable will be shown.
Heard the three ladies testify, who were sworn in the forenoon, yesterday, and Doctors Case and Lathrop.
Ques. From the symptoms described by the witnesses, *82your physical and chemical examination of the body, and Lathrop’s testimony of the post mortem examination, what in your opinion was the cause of death ?
[Objected to.- 1st. That he cannot take a portion of the evidence and base his opinion upon it. 2d. That he cannot base Ms opimon upon the examination of a part of the body. 3rd. Cannot give his opimon upon the case, not having seen the patient. Objection overruled, defendant excepts.]
Ans. I think arsenic was the cause of death; I did not examine the syringe to see whether it was in worMng order; I noticed it carefully, not however to see whether it was in order; discovered nothing out of order.
By the Court: I found enough arsenic in the body to produce death; I examined only about one-fifth or óne-sixth •of the muscular tissue sent me.
Cross-examination: Am twenty-six years of age; am not a native of Albany; received my degree in the Vermont Medical College in 1856; I read medicine regularly in connection with chemistry; have not practiced medicine; received my chemical education in the scientific department of Yale College, under the instruction of Professors Silliman and Porter; went to Albany in 1856 or 1857; the department of chemistry at New-Haven was of orgamc and inorganic chemistry; have been connected-with the Albany Medical College as Professor of Chemistry, and lectured upon that since I went there; have written various lectures and a method for analysis to be used by the students in the laboratory; it is more concise than other methods; never published anything upon the subject of chemistry, except I wrote certain portions of a Chemistry published by Prof. Silliman. I issued a circular saying that I would attend to cases of this kind; it was in September last; it invited patronage; I have not made it a point to publish or authorized to be published the results of my analyses. I used all the parts sent to me for anal*83ysis except a portion of the muscle; that was thrown away at or about the conclusion of my work. I' had all the internal organs; the remainder of the body was left—the brain, muscles, bone, &c.; Mr. Bundy applied to me for a statement of the result; I have his letter and my reply; I did not decline to furnish him with it; I have a copy of the letters; I did not furnish him with them, but sent a copy to the District Attorney for him. There were other means for testing my processes; they could have applied personally; the material sent was used to satisfy myself of the existence or absence of poison; do not deem it a matter of fairness or duty to retain a portion of material sent me for further and other tests; the application by Mr. Bundy was not after I completed my whole analysis; this is my answer. Since I have come here have been in consultation with the District Attorney, but not suggesting questions to the medical witnesses; have sat by him most of the time, but think I have made no suggestions to him. I considered myself the employee of the county officers; when the first box came the organs were firm and substantial, but some odor from commencing decomposition. I don’t remember about the weather, but presume it had been warm; think it would make very little difference with decomposition whether they Were moved, if kept from.air; there may have been post-mortem changes; the color of the organs would depend entirely upon how far depomposition had extended; decomposition would depend upon circumstances; it would be from within ah hour after death, progressing; it would progress more rapidly in warm than cold weather, other circumstances being equal. The jars were sealed, I should think were sealed air-tight; I think I could tell whether the discoloration was before or after death. The changes after death are characterized by their being commonly more or less diffused, being commonly more or less regular, and not confined to points or dots. Thus there may be extravasation óf the blood in the *84minute vessels, which, gradually decomposing, may give a more or less blackened hue, and which being examined carefully, more or less distinct traces of the vessels may be seen. Again, there may be the action of the gastric juice upon the membrane; this may lead to a general softening of the coats at "those parts where the gastric juice remains for a time, but this would present different appearances; it might be attended with simple softening; there might be a more or less complete disintegration, and it might be perforated. The color might vary considerably, so also there might be spots in the stomach or other organs somewhat similar in color to the material contained within; thus sometimes blood within the stomach may gradually dye the membrane and other tissues red. Oftentimes there ate ante-mortem changes, as in inflammation; there may be redness, thickening of the coats, more or less changed in spots produced before death by the action of irritants or other Causes; there is generally more or less considerable change of the surrounding parts. For example, if I should find a spot more or" less- colored in which 1 noticed that there were no fluids or materials which could be likely to thus color the part, and saw that the mucous membrane around was inflamed, indicated by thickness and opacity, and that this part of the membrane was more or less brittle or easily torn, I should consider it probable the part had been affected during life. Extravasation of blood after death may be local; in such case the discoloration woúld¡ be most likely co-extensive with the cause; there ,is sometimes extravasation during life. Where the color is changed by gastric juice it might be gradually absorbed by surrounding parts; would expect to find" it in lowest portion of the stomach; think solids in the stomach might depress the surface and make a difference. I could base a reliable opinion as to whether the changes in the stomach were before or after death; no post-mortem changes I know of would produce such effect; *85there was no mortification, erosion or corrosion that I could discover; no extravasation of blood or other matter under the mucous membrane. Arsenic is white; stomach if dipped into dilute arsenic would not be colored; laying it on solid, the membrane would be rendered more pale; it is not a coloring substance of itself; don’t .recollect of any chemical combination which would make the color black. I was able to see these smaller spots by naked eye; the elevations were simply small spots extending into the mucous membrane; there were traces of inflammation in the stomach; the inflammation in small intestines was in patches, not general; it was slight. The rectum was perforated through the mucous membrane; gangrene is not usual in mucous membranes unless there is inflammation; I think it very difficult to account for spots in the rectum from injury by the end of the syringe; if a part is wounded by hard substance it might produce inflammation; I think salt and water injected might produce inflammation, and possibly gangrene, but I think it extremely improbable; the irritation would not be severe enough; independent of chemical analysis, did not see any sufficient cause for death; the minute spots in the rectum could be discovered by the naked eye. When I sent second time I had analyzed the stomach and piece of liver, nothing else; found no arsenic in the stomach and but a trace in the liver. In the course of analysis I gave no intimation as to what I had discovered; had no conversation indicating suspicion as to how poison had been administered. I first procured proper vessels and apparatus; the vessels were of glass, porcelain and platinum, the porcelain of that variety commonly used for delicate chemical operations; tested all of them to see that they were pure. Having arranged all the vessels with which I intended to make experiments, I took a piece of beef and submitted it in same vessels and with portions of same materials and under the same circumstances, pursuing the precise method *86which I afterwards followed in treating the various organs and parts. The chemicals were used in as large or larger proportion than were afterwards employed in the examination. Pursuing this method carefully, I could find no poison of any kind, thus satisfying myself that the vessels and materials were free from any poisonous substance; I had before carefully prepared all the chemicals used in such operations, and these were locked up. The process was first in cutting up finely the organs; they were then placed in a porcelain dish, with a proper quantity of water and chlorolvydric acid; the mixed mass was then subjected to heat, whereby its temperature was kept at 150 to 180 degrees; 'when the mixture first became warm, small portions, 15 or 20 grains of chlorate of potash were added; by the combined action of these two substances upon each other, it was intended to decompose and remove the organic matter without any loss of any of the inorganic compounds; the addition of chlorate of potash was made at intervals of a few minutes after the preceding portion had expended its effect. This operation was continued until the mass of the organ had entirely disappeared, and the vessels contained a clear, yellow fluid, with a portion of fatty matter floating on the surface; the vessel was allowed to cool, and when cold the fluid was filtered through paper which had been carefully prepared, and the liquid which ran through collected in a proper vessel. This liquid was then subjected to the action of a stream of hydro-sulphuric acid gas or sulphuretted hydrogen, whereby any of the more heavy metallic substances would be precipitated in definite combination with sulphur, and also with a trace of organic matter which cannot be completely removed by the previous operation. The precipitate in this case was of a clear yellow color; it was gently warmed, allowed to cool, then filtered, and the precipitate upon the filter was carefully washed, then treated with a solution of carbonate of ammonia; this would dissolve out *87any arsenic that might be present. The liquid which ran through was preserved, and this we will call one; the remainder of the precipitate on the filter was then treated with a solution of caustic ammonia; this would dissolve out any antimony which might be present; this liquid, marked two, was carefully preserved. The remainder of the precipitate upon the filter was then treated with nitric acid; any copper or lead which might be present would be dissolved out; this solution was filtered and marked three. That portion of the original precipitate which still remained undissolved was treated with a mixture of nitric and chlorohydric acids and filtered; this solution would contain any mercury that might be present; marked this four. These different solutions, marked 4, 3 and 2, were examined for mercury, copper, lead and antimony; none was found in either. No. 4: This solution was evaporated at a gentle heat, to remove any excess of acid that might be present, and part of the residue dissolved in water. The solution was treated with potash, there was no reaction; another portion was treated with iodide of potassium, there was no chemical action; another portion was treated with proto-chloride of tin and boiled, there was no reaction; another portion was placed on a piece of metallic copper, carefully cleaned, the liquid touched with a portion of another metal, there was no reaction. The residue of the solution I spoke of was then mixed with carbonate of soda, placed in a small glass tube closed at one end, and heated; no reaction. These different tests used in connéction with portion No. 4, producing no reaction, satisfied me that no mercury was present. Solution No. 8, which might contain copper and lead, was treated as follows: The solution was evaporated to remove excess of acid, then treated With ammonia, no reaction; another portion was treated with potassium, no reaction; another portion with yellow prussiate of potash, no reaction; these tests satisfied me that no copper was present. To another portion of No. 3 *88dilute sulphuric acid was added, no reaction; this satisfied me that no lead was present. Liquid No. 2 was evaporated to dryness, and this residue was treated with nitric acid and evaporated and slightly heated, and another addition of nitric acid again made, and it was again evaporated. The residue was then treated with a mixture of carbonate of soda and nitrate of potash, the whole fused in a porcelain crucible; the fused mass was then treated with water, cooled, and afterwards with acid, and the solution thus obtained treated for antimony by the following method: A portion of the solution with sulphhydric acid, no reaction; a portion was treated with metallic copper, no reaction; another portion was treated in Marsh’s apparatus; no reaction; from these tests concluded no antimony was in the original matter. Solution No. 1, containing the arsenic, if any was in the original matter, was evaporated gently to dryness and treated with nitric acid, evaporated and again treated with nitric acid and evaporated; to the residue a few drops of water were added; a small portion of caustic soda; the mass was dried and mixed with carbonate of soda and nitrate of potash, and fused in a porcelain crucible; the fused mass was cooled, then treated with water and dissolved. The solution thus obtained was mixed with sulphuric acid and gently heated, thus evaporating the liquid finally heated more intensely to drive off any nitric acid present. The solution thus obtained was mixed with water and tested with a stream of sulphhydric acid gas until a precipitate was no longer produced. This precipitate was of a pure yellow color, and could consist of nothing but sulphide of arsenic. It was carefully collected on a filter, previously weighed, then washed, dried and weighed; from this was estimated the amount of arsenic; the precipitate being a known compound of arsenic with sulphur; this mass was then subjected to fusion in the same manner as before, viz : First treated with nitric acid, evaporated, again treated with nitric acid and evaporated, then treated *89with a few drops of. water and a small quantity of caustic soda and then dried, and afterwards mixed with carbonate of soda and nitrate.of potash, placed in a porcelain crucible, then fused; the fused mass dissolved in water, dilute sulphuric acid added, and the liquor gently heated, thus evaporating it; afterwards heated more intensely until all the nitric acid present was driven off; the .solution was then divided into three unequal parts, marked A, B, and C. One part, A, was treated with sulphuretted hydrogen gas; the precipitate produced, washed and dried; a portion of this was treated with ammonia; it dissolved; another portion was mixed with cyanide of potassium and carbonate of soda in a small glass tube closed at one end; a black deposit was produced in the upper part of the tube. This deposit had the appearance of metallic arsenic; the tube was then cut off, gently inclined and heated at the place where the deposit was remaining. It gradually sublimed and oxidized in consequence of the air present, and became converted into a white material, which on being examined carefully with a microscope, was found to consist of minute transparent octahedral crystals. The tube was then crushed, and the parts containing the deposit placed in a test tube with water and boiled; a part of the crystals of sublimate dissolved; a part remained undissolved; the watery solution was then taken, diluted with hot water, filtered and preserved; the remaining crystals or deposits were treated with a solution of caustic potash and heated; the crystals dissolved immediately. The filtered, watery solution which was preserved was then divided into three parts. To first, added sulphureted hydrogen and a little chlorohydric acid; a yellow precipitate of the sulphide of arsenic was produced, indicating that arsenic was present. The second portion of it was treated with ammonio-nitrate of silver; a light yellow precipitate was produced of arsenite of silver. To the third portion of the solution, ammoniosulphate of copper was added; a light green precipitate *90of arsenic of copper was produced. Another part of yellow precipitate was then mixed with dry cyanide of potassium and carbonate of soda, and treated in what is called Eresenius and Babos’ apparatus, a deposit produced, which by no possibility can be anything else than arsenic. This finished portion A. The solution B, was treated as follows: A portion of chlorohydric acid was added, and it was heated with portions of metallic copper; in a few moments the copper became blackened; and finally on some of the pieces of copper a black deposit was found, so that it scaled off in small particles. A number of these pieces of copper thus covered with the black deposit, were placed in glass tubes, sealed at one end, and heated; this test is called Beinsch’s test. Two deposits were produced; a blackish deposit of metallic arsenic; a small whitish deposit of arsenious acid; the tube was then cut off at the lower end, and the sublimates were heated, and gradually, the whole was converted into arsenious acid, becoming white. This deposit was formed of minute crystals, octohedral in form, and transparent. The tube was crushed, and the parts on which there.was a deposit were placed in a test tube, and boiled with water; a part of the crystals were dissolved, and by a repetition of the process, the whole deposit was finally brought into solution; the same tests were here used as before, after the tube was crushed in A. A portion of this watery solution was evaporated to dryness, treated with nitric acid, and the arsenious acid thus converted into arsenic acid; this was dissolved in a little water, and nitrate of silver added; a brick-red precipitate of arseniate of silver was produced. This finishes portion B. The portion C, was then treated.in a form of what is called Marsh’s apparatus, and metallic arsenic was produced, or deposits supposed to be it were produced on pieces of porcelain, and in the glass tubes connected with the apparatus. As antimony gives similar spots or deposits upon the porcelain and in the tube of Marsh’s apparatus, I made the following *91tests to determine whether these spots or deposits were arsenic or antimony. First, one of the spots on the porcelain treated with hypochlorite of soda; the spots so treated immediately dissolved indicating arsenic, antimony spots not being affected until a considerable time—some hours. Other spots were treated with nitric acid gently heated and to the residue was added a little chlorohydric acid and sulphhydric water; a lemon-yellow spot or deposit was produced indicating arsenic; antimony spots would have been a reddish brown. Another spot treated with nitric acid gave, with ammonio-nitrate of silver, a yellow precipitate; antimony would have given no such reaction. Another spot was treated with sulphide of ammonium; gave a yellow spot similar to that produced by sulphhydric acid. Another spot was treated with strong nitric acid, and converted into arsenic acid; this treated with ammonionitrate of silver gave a brick-red precipitate of arseniaté of silver; antimony would have given no such reaction. The deposits in the tube were next treated with a stream of dry sulphhydric acid gas, and the tube Seated at those points where there were deposits; a clear yellow deposit was thus formed in the tube indicating arsenic; antimony would have given a reddish brown or black deposit. The gas escaping from Marsh’s apparatus after the introduction of the material examined for arsenic was then conducted by means of a glass tube into a vessel containing a'solution of nitrate of silver; immediately, a black precipitate was produced, the clear solution gave with ammonia a yellow precipitate of arsenite of silver. The spots on the porcelain were placed in a vessel containing iodine, in a few moments they were converted into a spot having a yellowish brown color; antimony spots would have given a darker color; again, the yellow spots in the tubes, produced by the action of the sulphureted hydrogen on the supposed metallic arsenic deposits, in the tube, were found to be soluble in ammonia; "antimony is also soluble, but produces a different *92color; arsenic would dissolve readily, antimony not; The water solution which I obtained from a portion of the yellow precipitate produced from A, yielded with lime water, a white precipitate which treated in Fresenius and Babo’s apparatus produced a metallic deposit which could be nothing else than arsenic. ■ Metallic arsenic is black; the common white arsenic is a compound; specimens of different kinds of arsenic were here exhibited by Prof. Porter. Went through the same process with liver, then with the stomach and contents, and a small piece of duodenum and contents of the bottle, then with small intestines, then the descending colon and rectum, the syringe and contents by itself, then the cake. I applied nearly all the accredited tests which I knew. I used the general method of decomposition by means of chlorate of potash and chlorohydric acid, precipitation by means of sulphureted hydrogen, solution with carbonate of ammonia, the evaporation of this solution to dryness and its treatment with nitric acid and water, caustic soda, and its fusion with carbonate of soda and nitrate of potash, then solution in water and treatment with sulphuric acid, and again with sulphhydric acid, the precipitate thus produced was dried and weighed. In the case of the rectum, the ascending and descending colon, the kidneys and liver, I used in connection with the above Marsh’s, Fresenius’ and Babo’s apparatus, and also Reinsch’s test. I used Marsh’s apparatus in every experiment, and also Reinsch’s; I pursued the same process in each case so .far as possible; I used the other tests after weighing simply because, if any test is omitted, it is usually claimed to be the most important of all others. I could weigh one four-hundredth part of a grain; would not weigh a smaller quantity; weighed nothing of less quantity. A grain of arsenic would cover the point of a small blade of a knife, about as large as a quarter of a pea; it is a small particle. I can always be exact as to weight of paper; could weigh certainly and accurately. Am always sure of getting all *93the arsenic used, even to a one hundredth part of a grain. There is 75 parts of arsenic in 123 parts of arsenic and sulphur; I have not added together all the arsenic I found to ascertain how much there was in all; it might produce death; it is said that two grains might cause death; Pereira says that one grain might cause death; he is good authority; I attended a case of arsenical poisoning at Fall River, Mass.; I was called probably two hours after the administration, when the patient had violent symptoms; I never attended the whole autopsy of a fatal case of arsenical poisoning. My opinion is not all based upon theory; have experimented with arsenic upon dogs; effects the same upon dogs as men, to a certain extent. lío one of the tests is always infallible; they are usually so if properly carried out. Did not use charcoal; it is laid down as one test for arsenic; I satisfied myself without the additional tests. German silver is made of nickel, copper and zinc. Arsenic is likely to be found in zinc and lead; it is used in making glass, but thrown off in the manufacture. Tops of jars were of common tin and varnished with a yellow varnish. I took full notes of my examination; I had those notes when Mr. Bundy applied for them. The syringe was an eight or ten ounce syringe, about medium size; the metal was pewter; I analyzed about half of the syringe; the packing of the piston was some strips of muslin cloth and something else; first took it off in my private room, in my college; locked them in my chest. Was engaged something over a month; no one admitted to my private room except when I was present. The drops of oil were small, somewhat in small drops. After I analyzed the inside of the syringe, and before I analyzed the metal, I cleaned the metal thoroughly; the end of the piston which was metal I cut off. In giving my evidence it did not occur to me that it would aid the prosecution to call meal, gruel; I saw there was Indian meal wet up or boiled; could not tell whether it was boiled or not. [The letter *94from Bundy to Prof. Porter and from him to Bundy, read by defendant’s counsel.] I sent the statement I speak of to district attorney; same day letter is dated, I presume.
Re-direct: Do not expect to find all the arsenic in the body; I am not satisfied what the black spots in stomach indicate, only so far as there appeared to be around them evidences of some inflammation; in the rectum I think there must have been some powerful irritating cause.
Re-cross: In none of the organs did I, before analysis, find any free arsenic. Prof. Taylor is only tolerably good authority as a chemist; Faraday and Brande are good; Beade, of Edinburgh, is also.
Dr. Horace Lathroj.o, recalled: Have heard all testimony of Prof. Porter, of Dr. Case’s direct, and most of that given by first three ladies sworn Tuesday; not all of it; I think arsenic was the cause of death of Huldah A. McCraney.
Cross-examined: Leaving out the chemical analysis, should not be able to account for her death.
Dr. 8. H. Case, recalled: Heard all of the testimony of the ladies and Dr. Lathrop’s; was present during the postmortem examinations, and all of Prof. Porter’s, except a very little this afternoon.
Ques.—From all this testimony in the case, what in your opinion was the cause of death ?
[Objected to.]
Ans.—I think her death was caused by poison from arsenic. I assisted Mr. Shepherd in cleaning last jars by rinsing them with water and wiping them- out with white wrapping paper; I don’t remember who carried them from my place to where they were used. When I took my syringe from Mr. McCraney’s the first week, took it to Mr. Sloan’s to give injections to Mrs. Sloan; she is in court; took it away from McCraney’s Friday of first week of Huldah’s sickness, and left it at Sloan’s; Mr. Cline showed me syringe at Watkins’ Hotel; I examined it and *95it appeared to be in working 8rder; had never seen it before. .
Cross-examined: I, did not at time of inquest say she had showed me the syringe, nor did I say so at McCraney’s house;. I do not believe she showed it to me; she never told me to bring in my syringe again; when Huldah died my syringe was at McCraney’s; never examined my syringe after Huldah’s death; took it away Monday after Huldah died; I did not then suppose poison was given by injection; Thursday Huldah died, I was at McCraney’s in the morning, one or two o’clock, and in the evening.
Jenics 8. 8fragüe, sworn, testified: Am. a practicing physician and surgeon, and have been thirty-seven years; present at two jpost mortem examinations on body of Huldah McCraney; Dr.- Lathrop and myself made the fost mortem examination; I agreed with him in all the essential particulars of the matter; I drew the statement and we signed it; I got there before Dr. Lathrop did; I ordered the jars; from the examination found no natural cause for death; it was the absence of any special disease of any of the organs which led me to doubt the cause of her death; heard" Prof. Porter’s cross-examination to-day; heard most of Mrs. Deitz’s testimony and most of Dr. Case’s testimony.
Cross-examined: Was sworn at Oneonta; saw no natural cause for death; could not, from mere examination, determine cause of death.
- Re-direct: Gave my opinion then that nothing but an analysis of stomach and viscera would'disclose the cause of her death.
Dr. Hosea A: Hamilton testified: Am practicing physician and surgeon at Oneonta; have been for twenty-three years; was present at both fost mortem examinations of body; heard all the evidence in the case except a few minutes of Dr. Porter’s evidence; heard all his direct examination; think Huldah died from the effects of arsenic.
*96Cross-examined: Base my opinion upon the absence of any cause of disease and chemical analysis.
Frank Orosder, testified: Am a clerk in Shepard & Ford’s • store at Oneonta; was last spring; I sold arsenic to Lucia Baker, May 3, 1860; was half an ounce; Lucia is a daughter of defendant, living at home with her; this was done up with two papers, a skull and cross-bones on it; don’t recollect whether word “poison” was on it or not.
Cross-examined: Could get it in a teaspoon, I should think; paper a little larger than a chestnut.
Evidence was given on the part of the prosecution in regard to the conduct of the defendant, and her conversations on the subject of the illness of the deceased; also as to the use of the syringe by others about the time it was used by the defendant.
On the defense, there was evidence tending to show that the defendant and the deceased had lived together on terms of friendship and affection at all times after the marriage of the defendant with the father of the deceased.
Lucia Baker, a daughter of the defendant, examined in behalf of the defense, testified that she had bought arsenic by the direction of her mother, for the purpose of killing rats; that some of it was mixed with Indian meal and put on a plate wet, and put in a corner of the lumber room, and that some months afterwards it was thrown down between the clapboards and the plaster to prevent the cat getting it.
On her cross-examination, after proving by her that she had been examined as a witness before the coroner, and that her deposition had been read over to he! and signed by her, the counsel for the people offered in evidence to contradict the witness, her testimony so taken before the coroner, and cited Clapp v. Wilson, 5 Denio, 285. The counsel for the defendant objected: 1st. That witness’ attention should be called to the subject; and, 2d. That the whole deposition could not be read, but only *97such parts of it as are claimed to be contradictory; and, 3d. That the deposition was inadmissible generally. The objection was overruled and the deposition was read in evidence, and the defendant excepted.
The defense also called Dr. Gains L. Halsey; sworn, testified: Am a physician and surgeon, residing at TJnadilla, and have been since 1840; the prominent and usual symptoms of poisoning by arsenic are first, uneasiness about stomach and bowels, like nausea, and sometimes faintness; these symptoms will be gradually increased to severe pain, nausea, vomiting, purging, and severe burning pain in the region of the stomach; the vomiting and purging vary in different cases; would depend upon the manner in which poison was taken; the skin might be unnaturally cool or be raised above natural temperature; at commencing stages should expect to find coldness, and the pulse not materially affected, excessive thirst, nervous excitement, to the extent of spasms, coma or stupor, more or less delirium, and death. In ordinary cases death would be easy, at time of death; death takes place from total destruction of nervous vitality; there would be great increase of pulse previous to death; should look for increase of pulse within a few hours after the poison was taken, and for .heat and dryness of the skin; severe pain and distress of the bowels; I heard Dr. Case’s descriptions of poison; did not see any symptoms necessarily incident to poisoning; they are all incident to some other diseases; don’t know what change in the eye is peculiar to poison; the first effect of opium is stimulating, and produces contraction of the pupil of the eye; nothing peculiar to the countenance in cases of arsenical poisoning; heard Dr. Lathrop’s description of the post mortem; nothing in it necessarily indicative of poison; the mucous membrane of organs from stomach to rectum would generally be inflamed; there might be cases where it would not exist; would not expect to find any morbid changes in kidneys, lungs, liver and heart; might be in *98some portion of mucous membrane of the bladder: gangrene is not necessarily an attendant; I should place no weight upon it either way; the symptoms would vary with the mode of administration; in a fatal case the same amount in the stomach would cause death quicker than if injected; stomach absorbs to a very small extent; small quantity will frequently affect one person more than larger will others; two grains, smallest quantity, would usually cause death; £hat would be likely to; if patient had not passed anything for twelve days after arsenic was taken, would expect it all to be absorbed; don’t know how long it would be before it would be eliminated; mercury is absorbed in system; four or fire grains mercury taken into system and not discharged might produce salivation; would be swelling of lower part of face; small doses of arsenic introduced into the system, in solid form, accumulate until they are mischievous; arsenious acid is rather bulky; will sink in water; it is but slightly soluble in cold water, more so in warm; sides of piston of a syringe should come in contact with barrel of syringe in injection; arsenic might cause death within a few hours and might not within two or three weeks—heard all the evidence of Dr. Case, and the post mortem. Taking the symptoms as described by the attending physician, and the post mortem examination, would you be able to say what was the cause of death f I should say the immediate cause of it was nervous prostration, but could not say what caused that; taking these only, I should not give it as my opinion she died from arsenic.
Cross-examined: Would not expect in any one case of arsenical poisoning to find all the symptoms I have named; there is a difference in degree between acute and chronic poisoning; I have treated one case of arsenical poisoning; it was a case where suicide was attempted; it did not terminate fatally; nothing in the symptoms and post mortem inconsistent with the theory that the girl died from arsenic; vomiting, tenderness of the bowels, violent pain and heat *99in stomach and bowels are symptoms of arsenical poisoning; I don’t mean to be understood that there were no symptoms of arsenical poisoning in this case; there is no symptom I have described which some other disease might not cause, but no one which would produce the same combination; all the symptoms I have described were not present in the case I have mentioned; we judge of disease from grouping and combination of such symptoms as are present; I heard all of Prof. Porter’s examination, except a siiall part of cross-examination; talking into consideration the testimony of Drs. (Jase and Lathrop, and the testimony of Prof. Porter, I should say the cause of death was arsenic.
Re-direct: After effect of poison had become well established, should not expect to find a natural pulse after six days; should expect then to find temperature of the skin increased; can’t say as to moisture; should say there would be tenderness of bowels.
Dr. Horace Manly, testified: Reside at Richfield; have practiced medicine and surgery forty-four years; have attended cases of arsenical poisoning; the prominent symptoms in fatal doses are same as Dr. Lathrop described, except unextinguishable thirst, instead of great thirst; I mean thirst that cannot be extinguished; I mean from half an hour after taken until death; I heard Dr. Case’s description of this ease, and that of the post mortem examination, and from that should say that the girl died from nervous exhaustion; from these it is my opinion that she did not die from poison; recollect some three cases of arsenical poisoning; two of them fatal; Dr. Lathrop described the post mortem symptoms of arsenical poisoning; diarrhea is not one of the first symptoms of arsenical poisoning; the pulse was inconsistent with a fatal dose of arsenic; the state of the bowels was very different from that of arsenic; taking into consideration Prof. Porter’s analysis, I should not say that arsenic caused her death; croton oil is a ras*100cally article as a medicine; it is a safe medicine, but a very .uncomfortable one; podophyllin is a drastic cathartic; obstinate constipation is not a symptom of arsenical poisoning; calomel, if not given in sufficient doses to cause purging, produces constipation; if arsenic was injected, should expect to find external surface of rectum excoriated; taken in that mode would produce usual symptoms; a less quantity would Mil by the mouth than by the rectum; calomel is absorbed in the system;, salivation produces soreness of gums and throat; five grains retainer! in the system would be quite apt to produce salivation; think black spots might be caused by pipe of syringe if introduced eighteen times; a strong solution of salt might.
■ Cross-examined: Can’t tell what caused death;. Dr. Lathrop did not describe any traces of inflammation sufficient to cause death; the evidence disclosed by post mortem examination did not disclose a sufficient disease, taken alone, to account for death; did not propose to Dr. Sprague to get the doctors together and get up a theory to defeat Prof. Porter’s analysis; I proposed to have a council to determine effect of medical evidence, and what it should be; salivation would not produce swelling of chin and throat, unless gums were inflamed and sore.
Lydia 8. Cooke, recalled: The passage while I was there had not so much odor as usual.
Lucia Baker, recalled: Huldah slept in a little bed room off from room she lay in when she was sick; it is mostly green paper; the other room is blue, green and white; Horace Hudson and Adaline Cutshaw, George Reynolds and Mary Shove sat up with .the corpse the first night, and Delos Green and wife the second night; Mrs. Cooke, Mrs. Hudson, Mrs. Packard and Mrs. Huntington dressed the corpse for burial; Huldah ate a good deal of candy which she got at the groceries and stores; don’t know what became of the plate on which the arsenic and meal were; she had all Mnds of candy; Huldah complained of her *101gums being sore while she was sick; don’t know whether there was anything collected on her teeth; when she got to sleep, the water would run out of her mouth.
Cross-examined: Huldah had candy after I came back from Canajoharie; I can’t give a date; sometimes she had a shilling’s worth; had it often when I did not; she bought candy at Mr. Eay’s; I remember of her having candy as many as half a dozen times; I ate some of the candy myself; ■ did not eat very much; it did not injure me; the candy she bought was such as was sold to all people there; I saw her buy candy twice after I came from Canajoharie; can’t tell how soon after; I generally slept in the large room where she lay while she was sick;. I slept in the small room off from the large room, half the time while Huldah was sick; I was in that room a good deal while she was sick.
Dr. Caius L. Halsey, recalled: If enough arsenic was given by injection to cause death, I should expect to find excoriation of the anus, and more evidences in the rectum; a syringe which has lain a long time would not be in good order without fixing.
JEzra W. Spafford, testified: Practicing physician twenty-one years; heard most of Drs. Lathrop and Case’s testimony as to post mortem, appearances of body; it seems to me, from that alone, that there is reasonable doubt that the girl died from arsenic, but the chemist’s analysis would stagger that doubt.
Cross-examined: Heard symptoms described by ladies; think the girl died from poison.
Redirect: Had a case where supposed death occurred from candy.
Re-cross: Had no post mortem examination, no analysis, nor do I know what kind of poison; I do not know that poison caused death.
Dr. Alonzo L. Head, testified: Have frequently used a syringe; piston ought to fit barrel tightly; heard.testimony *102of Drs. Case and Lathrop and the nurses; talcing these alone, I should not say the girl died from poison, and taking the chemical analysis, I should think it doubtful even then; finding arsenic in body eight days after death does not necessarily indicate death by poison; if enough administered to cause death, should expect to find excoriation of rectum.
Cross-examined: Never saw a case of arsenical poisoning.
It was proved that the defendant was married to- Abram Clark in 1826, at Hubbard, in Trumbull county, Ohio, and that they had lived together as husband and wife till 1838; that Clark resided in Pennsylvania and is still living—that she obtained a divorce from him in Wisconsin, where she temporarily resided, the" only service of process on him being by publication; that she then married Baker who has since died, and after his death she married John P. McCraney, in February, 1859.
The counsel for the defense offered to call John P. McCraney as a witness in her behalf, claiming that her divorce from Clark was invalid. The counsel for the prosecution objected to his competency, but the court overruled the objection and McCraney was examined as a witness in her behalf.
After hearing the arguments of counsel and the charge of the court, the jury having .given several hours to the consideration to the case, rendered a verdict of not guilty.
Note.—We believe this is the only case on record, tried in America, where the theory of the prosecution was that the poison or a portion of it had been administered by injection, and hence we have published the medical testimony and the evidence of the symptoms, in full, for the benefit of medical jurisprudence. For cases of that character in England, France and Germany, see Taylor on Poisons (2d Am. Ed.), pp. 111, 229, 373. Taylor’s Medical Jur. (4th Am. Ed.), 68; 2 Beck’s Med. Jur. (11th Ed.) 447. London Lancet, Dec. 22, 1865, and Med. Times and Gaz., Dec. 22. 1855; Edin. Med. Jour., Jan. and Feb., 1856, by Christison. For remarks upon this method of poisoning, see Taylor on Poisons (2d Am. Ed.), pp. 35 37, 59, 68, 70,187.—[Rep.]